Citation Nr: 1538478	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for the Veteran's chronic gastrointestinal disability from July 1, 1961 to September 26, 1994.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1952 to April 1955.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which assigned a 20 percent disability rating for the Veteran's duodenal ulcer, effective, February 14, 1957.

In an October 1999 decision, the Board, in relevant part, denied entitlement to a rating in excess of 20 percent for duodenal ulcer from February 14, 1957 to April 7, 1959 and from July 1, 1961 to September 26, 1994.  The Board also granted a 40 percent rating for the Veteran's duodenal ulcer from April 8, 1959 to March 8, 1961.

The Veteran appealed the decision.  In January 2001, the VA Office of General Counsel filed a motion for remand of the Board's October 1999 decision due to the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  In July 2001, The Court of Appeals for Veterans Claims (Court) granted the VA General Counsel's motion, vacated the Board's October 1999 decision and remanded the claim so that the Board could consider the impact of the VCAA upon the Veteran's claim.

Thereafter, in a June 2002 decision, the Board again denied entitlement to a rating in excess of 20 percent for duodenal ulcer from February 14, 1957 to April 7, 1959 and from July 1, 1961 to September 26, 1994 and granted a 40 percent rating for the Veteran's duodenal ulcer from April 8, 1959 to March 8, 1961. 

The Veteran appealed the Board's June 2002 decision.  In April 2003, pursuant to a Joint Motion for Remand (JMR), the Court vacated the portion of the Board's June 2002 decision which denied a rating in excess of 20 percent for duodenal ulcer from February 1957 to April 7, 1959 and from July 1, 1961 to September 26, 1994.  The remaining issues on appeal were dismissed.

In January 2004, the Board remanded the case for compliance with the VCAA.  Thereafter, in a July 2005 decision, the Board denied entitlement to a rating in excess of 20 percent for duodenal ulcer from February 14, 1957 to April 7, 1959 and from July 1, 1961 to September 26, 1994.  The Veteran appealed the Board's decision.

In an April 2007 memorandum decision, the Court vacated the Board's July 2005 decision to the extent that it denied the appellant a disability rating greater than 20 percent for the period from July 1, 1961 to September 26, 1994 and remanded the matter to the Board.  However, the Court affirmed the Board's decision to the extent that it denied a disability rating greater than 20 percent for the period from February 14, 1957 to April 7, 1957.

The case was remanded by the Board in April 2008 and October 2008.  Subsequently, in a November 2009 decision, the Board denied the claim.  

The Veteran submitted additional documentation and correspondence, including a motion to reconsider the November 2009 decision.  Such correspondence was liberally construed as correspondence alleging that the appellant had been denied due process and noting that the Board's findings may have been unclear as to amendments in the disability rating criteria pertinent to his claim.  In a January 2011 rating decision, the Board vacated its November 2009 and again denied the claim.

The Veteran appealed the Board's January 2011 decision.  In May 2012, pursuant to a JMR, the Court vacated the portion of the Board's May 2012 decision which denied entitlement to a rating in excess of 20 percent for chronic gastrointestinal disability from July 1, 1961 to September 26, 1994.  In relevant part, the JMR contended that the Board failed to discuss the diarrhea criterion of 38 C.F.R. § 4.114, Diagnostic Code, 7348, despite the Veteran's contention that he had a long history of diarrhea.

Thereafter, this matter was remanded by the Board in January 2013 and May 2013.  

The Veteran testified before a VA Decision Officer (DRO) at a January 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a disability manifested by dizziness, lightheadedness and perspiration, to include as secondary to service-connected chronic gastrointestinal disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period from July 1, 1961 to September 26, 1994, the Veteran's chronic gastrointestinal disability was not manifested by symptomatology approximating moderately severe disability, with demonstrable anemia and weight loss or recurring incapacitating episodes averaging 10 days or more in duration at least four or more time a year.  Mild circulatory problems after meals with diarrhea and weight loss during this period is not shown, and there is no confirmed diagnosis of alkaline gastritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a chronic gastrointestinal disability for the period from July 1, 1961, to September 26, 1994 have not been shown.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2. 4.7, 4.112, 4.114, Diagnostic Codes 7305, 7306, 7307, 7308, 7348.



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Board notes that the VCAA was enacted during the appeal of the Board's October 1999 decision.  As previously noted, in July 2001, the Court, in relevant part, remanded the issue so the Board could consider the impact of the VCAA upon the Veteran's claim.

The Veteran has been provided a number of letters regarding VCAA requirements, to include a letter dated in October 2008 and May 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While notice was issued subsequent to the initial abjudication of the claim, the Board finds that it was harmless error.  As noted, the VCAA was enacted after the Veteran's claim was adjudicated.  Moreover, he has submitted a number of correspondences indicating actual knowledge of the information to substantiate the pending claim.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  Additionally, all post-service treatment records and reports identified by the Veteran have been obtained. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

A VA medical opinion was obtained in February 2013 and an addendum opinion was obtained in November 2013.  Also of record is an April 2015 VHA report.  The Board finds the VA opinion, addendum opinion and VHA are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francicso v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rating Criteria

The Veteran's chronic gastrointestinal disability has been assigned a 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7308 for postgastrectomy syndrome.   

During the relevant timeframe for consideration, under Diagnostic Code 7308, a 20 percent rating is warranted for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308. 

The Board has considered other applicable Diagnostic Codes to include 7305, 7306, 7307 and 7348.

Prior to November 1, 1962, the Diagnostic Code 7305 for duodenal ulcer, a 100 percent rating is assigned when pronounced; periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss and is totally incapacitating.  A 60 percent rating is assigned when severe; same as above with less pronounced and less continuous symptoms with definite impairment of health.  A 40 percent rating is assigned when moderately severe; intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A 20 percent rating is assigned when moderate; with episodes of recurring symptoms several times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.

As of November 1, 1962, the criteria provided a 60 percent rating is assigned when severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is assigned when moderately severe; less than above but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is assigned when moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Under Diagnostic Code 7306 for ulcer marginal (gastrojejunal), a 100 percent rating is assigned for ulcer disease which is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  A 60 percent is assigned when the ulcer is severe, and the same as above with less pronounced and less continuous symptoms with definite impairment of health.  A 40 percent rating is for assignment when the ulcer is moderately severe, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, and with mild and transient episodes of vomiting or melena.  A 20 percent rating is assigned for episodes of recurring symptoms several times a year.  38 C.F.R. § 4.114, Diagnostic Code 7306. 

Under Diagnostic Code 7307 for chronic hypertrophic gastritis, chronic hypertrophic gastritis, with severe hemorrhages, or large ulcerated or eroded areas, is assigned a 60 percent rating.  Chronic hypertrophic gastritis, with multiple small eroded or ulcerated areas, and symptoms, is rated 30 percent disabling.  Atrophic gastritis, which is a complication of a number of diseases, including pernicious anemia, is to be rated on the underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 7307. 

Under Diagnostic Code 7348 for vagotomy with pyloroplasty or gastroenterostomy, with a recurrent ulcer with an incomplete vagotomy warrants a 20 percent rating; with symptoms and a confirmed diagnosis of alkaline gastritis, or of confirmed persisting diarrhea warrants a 30 percent rating; or with demonstrably confirmative post-operative complications of stricture or continuing gastric retention warrants a 40 percent rating.  A recurrent ulcer should be rated under Diagnostic Code 7305, minimum rating 20 percent, and dumping syndrome should be rated under DC 7308.  38 C.F.R. § 4.114, Diagnostic Code 7348. 

Factual Background

At the outset, the Board notes that the Veteran's claims file contains a large number of documents.  While the entire file has been reviewed, the most pertinet evidence is of record is the evidence during the period on appeal, from July 1, 1961 to September 26, 1994.

By way of history, a VA treatment record dated in February1957 demonstrated that the Veteran was admitted into the hospital for complaints of recurrent epipastic pain relieved by food, not radiating through to the back.  There had been no episodes of bleeding, black stools or hematemesis.  Six months prior to admission, he had a period in which he vomited the food he ingested; otherwise he had no vomiting episodes.  A week prior to the appellant's hospitalization, he reported that he went to a physician due to an exacerbation of the symptoms and was diagnosed with a duodenal ulcer.  

On admission to the hospital, physical examination revealed abdomen-epipastic tenderness with some slight voluntary spasm.  Laboratory data was negative.  A GI x-ray showed chronic deformity of the duodenal bulb consistent with chronic inflammatory disease of the duodenum and old duodenal ulcer.   No ulcer crater was demonstrated.  The appellant was placed on a Gastric III diet, which was rapidly advanced to a Gastric IV diet in addition to gelucil and probanthine.  It was noted that under the program, he had a complete relief of symptoms.  He was discharged on the eighth hospital day and diagnosed with duodenal ulcer, moderately severe, treated and improved.  

Thereafter, private treatment records dated in March 1961 noted that the Veteran was admitted to the hospital where he underwent a vagotomy and sub-total gastrectomy.  The pre-operative and post-operative diagnosis was duodenal ulcer, intractable to medical management.  

Thereafter, in VA Treatment records dated in June 1976, the Veteran presented with complaints of aches in the back of his neck, followed by vomiting and sweating.  He reported that the condition had been present for years.  However, his lab work was within normal limits. 

In May 1986, the appellant sought treatment due to feeling weak and having high blood pressure.  At that time, he reported regular bowels, brown, normal in size and caliber.  Additional records dated in May 1986 noted the presence of hemorrhoids.  A rectal examination revealed occult blood in the Veteran's stool.  He was referred to a GI clinic in July 1986 at which time he reported a history of gastrectomy in 1960 but reported no symptoms since that time.  It was determined that the occult blood in the appellant's stool was due to hemorrhoids.  

A radiographic report in August 1986 revealed an unremarkable bowel pattern.  The diagnosis was diverticulosis of the sigmoid colon without any associated evidence.  Thereafter, the appellant underwent a flexible sigmoidoscopy and esophagogastroduodenoscopy which revealed a small poly at the descending colon together with a small ulcer/erosion on the wall that divided the afferent and efferent loops.

A GI clinic record in November 1986 again noted blood in the appellant's stool and migraines with vomiting and flushing.

In treatment records dated in May 1988 and October 1988 noted the presence of an ulcer.  However, general medical records dated in September 1989 reported that the Veteran was in good health.

VA medical records dated in December 1989 note complaints of migraines and a hernia.  Subsequent records dated from January 1990 to July 1990 demonstrate treatment for a left inguinal hernia.  Notably, in January 1990, the Veteran denied fever, chills nausea, vomiting, constipation, diarrhea or melena.  Additionally, during a July 1990 follow-up visit, he reported that he was doing ok and had no other problems.  
Records dated in October 1991 noted a history of polyps in the colon and small intestines.  It was again noted that he had occult blood positive stool but no GI symptoms.  He was referred for evaluation with the GI clinic.  

The Veteran underwent a colonoscopy in January 1992 to investigate the occult blood found in his stool.  Findings revealed the presence of a polypoid lesion, sigmoid diverticulosis and internal hemorrhoids.

VA medical records dated in June 1992 noted treatment for occult positive blood in the appellant's stools.  Additional records demonstrated that the Veteran underwent an endoscopy June 1992 which revealed small gastric remnant and a small about of blood at the anastomotic sight.  Following the procedure, he developed a headache with nausea and vomiting without blood.  A subsequent treatment record dated in October 1992 indicated that the Veteran was asymptomatic with no complaints. He reported that his appetite and weight were good.

Treatment records dated in October 1993 reported a history of occult blood in the Veteran's stool.  However, the progress notes at that time indicated that there were no complaints of abdominal pain, nausea, vomiting, hematemesis or melena.

Records dated in August 1994 noted complaints of and treatment for migraine headaches.  In September 1994, the appellant presented for treatment with complaints of sweat attacks, which usually occurred during work.  The appellant was diagnosed with hypertension

A VA medical opinion was obtained in February 2013 to determine the severity of the Veteran's chronic gastrointestinal disability from July 1, 1961 to September 26, 1994.  Specifically, the examiner was to provide an opinion as to whether the Veteran's sweating, flushing, vomiting, exhaustion, faintness, dizziness and anemia (if found to have existed between July 1, 1961 to September 26, 1994) were symptoms of his chronic gastrointestinal disability, to include vagotomy.  The examiner provided extensive details regarding the purpose and procedure for a Billroth II and vagotomy.  He also noted typical problems associated with the procedure.  Thereafter, he opined that it was at least as likely as not that the gastrointestinal problems the Veteran was having were secondary to the vagotomy and Billroth II gastrectomy procedure.  However, the examiner did not provide an opinion as to whether the noted symptoms were present from July 1, 1961 to September 26, 1994.

An addendum opinion was obtained in November 2013.  The examiner noted that there was scant information from 1961 to June 1976.  The Veteran's labs were all normal at that time.  In August 1986, the Veteran had heme positive stool (guaiac positive) which meant he was bleeding slowly somewhere in the GI tract.  He was scoped and ulcer erosion was found at the anastomotic site of the efferent and afferent loop.  This was the source of the very slow bleed.  A June 23, 1992 note was of an EGD (scope) procedure in which the erosion was documented after 6 years with minimal improvement.  In 1994, his labs (Hgb/Hct, electrolytes) were normal.  He reported that he examined the Veteran in February 2013.  He noted that in his lengthy medical opinion, he explained that the Veteran's problems were classic Billroth II complications.  He had recurring episodes of abdominal pain, more than 4 times a year, which recurred as both mild and sometimes severe.  He had postgastrectomy syndrome with sweating and diarrhea which was discuss in some of his GI notes.  Throughout the review, labs were always normal and he weighed 170 to 180 pounds throughout.

The examiner commented that there were many notes, mostly handwritten, documenting headache problems, a stroke, and chest pain.  The Veteran did have a Billroth II and had some post-op problems with pain and bleeding and occasional postgastrectomy syndrome problems (flushing, sweating, abdominal pain).  He further noted that the documentation noted complaints that could be attributed to two areas of the body, gastrointestinal and cardiopulmonary.  However, because cardiopulmonary symptoms were more high risk, they were acted upon as such.  The Veteran had a number of evaluations that involved ruling out a cardiopulmonary source.  He further noted that the medical documentation for the requested time period was terrible, which was the standard at that time.

During the January 2014 DRO and in several statements, the Veteran reported that a number of symptoms were present during the period on appeal, including anemia, diarrhea, recurring ulcers and vomiting.

Thereafter, a VHA opinion by a gastroenterologist was obtained in April 2015.  After a review of the record, she determined that the documentation did suggest symptoms consistent with bile gastritis, blind loop syndrome, as well as some aspects of dumping/post-gastrectomy/syndrome (nausea, emesis and flushing after eating).  However, the evidence of record does not indicate that the Veteran met the diagnostic code criteria (7398, 7348, 7305, 7306, and 7307) during the specified time frame.  She further determined that it was at least as likely as not that the Veteran's complaints of dizziness, lightheadedness and profound perspiration in 1976 were residuals of the vagotomy as the symptoms could be a part of the presentation of post-gastrectomy syndrome, especially if they were associated with hypoglycemic episodes related to dumping.  The gastroenterologist opined that without specific documentation of the Veteran reporting symptoms of hypoglycemia, diarrhea or admissions of volume depletion due to lower GI symptoms, any conclusions assuming greater severity would be purely speculative.  

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's chronic gastrointestinal disability is not warranted for any portion of the rating period on appeal.  

At the outset, the Board notes a VA opinion was obtained in February 2013 and an addendum opinion was obtained in November 2013.  While the examiner noted a number of symptoms and complications due to the appellant's Billroth and vagotomy procedures, he did not state whether such symptoms were present during the rating period on appeal.  Additionally, the gastroenterologist who provided the April 2015 VHA opinion determined that, following review of the claims file, the evidence of record did not demonstrate that the Veteran met the criteria for a higher rating during the specified time.  

The evidence demonstrates complaints of and treatment for bleeding at the anastomotic site of the surgical procedure, blood in appellant's stool due to hemorrhoids, feelings of weakness and vomiting associated with migraine headaches.  However, there is no indication of less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals.  Moreover, the records do not suggest complaints of diarrhea or weight loss.  Notably the examiner who provided the November 2013 addendum opinion reported that throughout the review, labs were always normal and the appellant weighed 170 to 180 pounds.  Additionally, while the Veteran has reported a history of diarrhea, and is competent to do so, his bowel was reported as normal during the period on appeal.  The Board notes that the rating criteria in question (Diagnostic Code 7348) in effect from November 1, 1962, (virtually the entire appeal period) expressly states "confirmed persisting diarrhea."  (Emphasis added).  Thus, by its very terms, it does not appear that subjective reports of symptoms alone are sufficient to support the next-higher rating under that code section.  In any event, the VHA opinion provider in April 2015 had access to the entire record, was implicitly aware of the Veteran's reported complaints, and nevertheless concluded that they did not rise to the level of the next-higher evaluation.  

As such, a higher rating is not warranted under Diagnostic Code 7308.

The Board also finds that a higher rating is not warranted under Diagnostic Codes 7305 (both pre-amended and post-amended) or 7306.  Initially, the Board notes that the pre-amended Diagnostic Criteria for 7305 is the same criteria for Diagnostic Code 7306.   While the evidence does demonstrate vomiting, the symptom was associated with migraine headaches and not the appellant's gastrointestinal disability.  Moreover, the evidence does not suggest abdominal pain occurring at least once per month or the use of ulcer therapy.  There were also no complaints of or treatment for melena.  Additionally, the evidence does not suggest that the Veteran suffered from incapacitating episodes.  While the Veteran reported that he was diagnosed with anemia during the rating period on appeal, such diagnosis is not noted in the treatment records.  However, assuming anemia was diagnosed, there is no indication that he suffered from weight loss which is also required for the next higher righting under the post-amended Diagnostic Code 7305.  Thus a higher rating is not warranted under Diagnostic Codes 7305 and 7306.  

Additionally, a record dated in August 1986 indicated that the appellant underwent a flexible sigmoidoscopy and esophagogastroduodenoscopy that revealed a small poly at the descending colon together with a small ulcer/erosion on the wall that divided the afferent and efferent loops.  However, the record does not suggest the presence of multiple small or eroded or ulcerated areas to warrant a higher rating under Diagnostic Code 7307.  

The Veteran's condition also does not meet the criteria for an increased rating under Diagnostic Code 7348 for vagotomy with pyloroplasty or gastroenterostomy.  In so finding, there is was no confirmed diagnosis of alkaline gastritis or of confirmed persisting diarrhea.  The Board again notes that the Veteran reported that he suffered from diarrhea during the period on appeal; however, the records suggest that his bowels were normal.  Thus, a higher rating is not warranted under this diagnostic code.  

The Board acknowledges the Veteran's reports of vomiting, subsequent to his surgery in May 1961.  However, the medical symptom alone does not warrant a higher rating.  Moreover, the evidence of record during the rating period on appeal attributed vomiting to the Veteran's headaches, not his service-connected chronic gastrointestinal disability.

The Board has considered all other potentially applicable diagnostic codes for the digestive system in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's symptoms could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent for the Veteran's chronic gastrointestinal disability for the period from July 1, 1961 to September 24, 1994.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's chronic gastrointestinal disability are fully considered by the rating.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran was unemployable during the rating period on appeal due to his chronic gastrointestinal disability.  In so finding, neither the Veteran nor the evidence of record has indicated that the service-connected conditioned rendered him unemployable.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.

ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's chronic gastrointestinal disability from July 1, 1961 to September 26, 1994 is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


